Citation Nr: 1537577	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to June 14, 2012, and in excess of 50 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2008 rating decisions by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In March 2011 and February 2014, the Board remanded the matters for additional development. 


FINDINGS OF FACT

1.  The Veteran does not have a current back disability related to his active duty service. 

2.  Prior to June 14, 2012, the Veteran's PTSD was not productive of more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

3.  From June 14, 2012, the Veteran's PTSD has been productive of no more than occupational and social impairment due to reduced reliability and productivity, difficulty to adapting to a worklike setting and stressful circumstances, difficulty establishing and maintaining effective work and social relationships, disturbances of motivation and mood, anxiety, chronic sleep impairment, depressed mood, and mild memory loss. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Prior to June 14, 2012, the criteria for a disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).

3.  From June 14, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided and the claim was readjudicated, most recently in a July 2014 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's remands, the May 2011 and February 2014 remands were primarily for the purpose of obtaining records.  The requested records were obtained to the extent possible.  In June 2011, a VA examiner completed all necessary review of the Veteran's claims file and provided the information requested by the May 2011 Board remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for a Back Disorder

The Veteran is seeking entitlement to service connection for a back disability, claiming in June 2009 correspondence that it was due to an incident in service when he was knocked to the ground by explosive force from a Viet Cong rocket blast.  He stated that he went to the medic bunker and that there was no form of record keeping in the bunker.  He reports that he has been plagued by chronic low back pain issues.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In the instant case, there is no medical evidence demonstrating that the Veteran has a current diagnosis of a back disability.  In numerous correspondence of record, the Veteran asserted that he had back pain.  Specifically, the Veteran indicated in May 2008 correspondence that he was seeing a chiropractor.  However, in the May 2006 private treatment record, the chiropractor found that the Veteran had mild posteriority of the L4-5 with mild disc space narrowing, but that his back was otherwise unremarkable. 

On June 2011 VA examination, the examiner noted that the Veteran had a history of back pain.  He noted that there was no record of medical care other than the chiropractor's May 2006  private treatment record.  The Veteran reported no increased pain on repetitive movements and no history of flare-ups or hospitalization for incapacitating episodes.  The examiner found that while the Veteran expressed discomfort, it was a normal exam and there was no apparent functional impairment elicited at that time.  He further noted that the Veteran may have sustained a muscle injury in service, but it "obviously" healed and there was no permanent disability from that particular injury.  The examiner stated that there was no medical assessment relative for the Veteran's recurrent back pain.  He opined that after evaluating the history and examination, there was no current problem with the Veteran's back and that it was less likely than not that his claimed back disability was due to his military service.  Finally, the examiner stated that he had considered the alleged pain over the years, and he concluded that the entire evaluation did not rise to a level of a diagnosis as that time.

Further, after the June 2011 VA examination, the Veteran did not raise any additional arguments in connection with his request for service connection for a back disability. 

In total, the weight of the evidence reveals that while the Veteran has low back pain, he does not have a back disability.  See McClain v. Nicholson, 21 Vet App 319 (2007).  The Board finds that the VA examination report is much more thorough than the chiropractic record and is entitled to greater evidentiary weight.  The Board observes that pain alone does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a back disability is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).



III.  Legal Criteria, Factual Background, and Analysis for Rating PTSD

The Veteran was awarded a 10 percent disability rating in a May 2009 statement of the case (SOC) effective from April 23, 2008.  In April 2013, the RO increased the rating assigned for PTSD from 10 percent to 30 percent effective June 14, 2012; however, the RO erred in assigning this percentage.  In a July 2014 rating decision, the RO increased the rating to 50 percent effective June 14, 2012.  The issues now before the Board are whether a rating in excess of 10 percent prior to June 24, 2012 and 50 percent since June 14, 2012, is assignable for PTSD during the period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 .

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 . 

The Veteran's PTSD is currently evaluated as 10 percent prior to June 14, 2012 and 50 percent disabling from June 14, 2012, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent rating is warranted if occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411. 

A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.  Id. 

A 50 percent disability rating is warranted if occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted if occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id.

A 100 percent rating is warranted if total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436   (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning. A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning. GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to June 14, 2012, and in excess of 50 percent from June 14, 2012 for his service-connected PTSD.

Prior to June 14, 2012

In May 2008 correspondence, the Veteran's wife noted that the Veteran had various stress issues.  She stated that he was better able to deal with things in the beginning of their marriage, but that his symptoms were now worse.  She further stated that the Veteran was very emotional and stressed due to specific events and situations from Vietnam.  She stated that when he was out of work, the Veteran became obsessed with issues from the war and that he hardly slept.  She stated that "at a blink of an eye, he would be in tears."  She also reported that he was easily startled. 

In May 2008 correspondence, the Veteran noted that he had stress related issues since returning from Vietnam.  He said that he dealt with the stresses earlier in his life because he was busy with his family, but with more time on his hands, he was troubled by various situations.  He indicated that he had "anxious butterflies."  He reported that he was always walking on egg shells and that he became easily "spooked."  He reported that he was irritated easily.  

On September 2008 VA examination, the Veteran reported that he experienced nightmares and was easily startled, easily emotional, depressed, anti-social, and that he had a tingling in his stomach and chest.  

Upon examination, the Veteran appeared well-dressed and groomed.  The Veteran denied any visual, auditory, or tactile hallucinations.  His concentration was unimpaired and his abstract thinking was intact.  The Veteran denied any obsessive thinking or impulsive behaviors.  He denied any suicidal or homicidal ideation.  He reported mood swings and anxiety.  The Veteran stated that he drank daily.  He reported feelings of inadequacy, worthlessness, and hopelessness.  He denied irritability, but stated that was tearful.  He had no symptoms of mania, or of a panic disorder.  He stated he worries a lot.  The Veteran's concentration was not impaired. 

Socially, the Veteran reported being happily married and having good relationships with his family.  He estimated that he had 6-8 friends.  He also reported that he did not have issues with authority figures.  He stated that he enjoyed cooking, playing chess, and yard work.  

Occupationally, the Veteran had been working 25-plus hours a week in sales.  The Veteran reported that he was out of work for about eight months because he was unable to find work. 

The examiner noted that the Veteran was capable of managing his own funds.  The examiner stated that the Veteran's depression and anxiety were directly related to his traumatic experiences in Vietnam and that they were the result of the combined factors of his post-traumatic stress disorder and his current financial worries.  Further, the examiner noted that the Veteran used alcohol to self-medicate and that this was secondary to his PTSD.  The examiner concluded that the Veteran's PTSD symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with his social functioning.  

In a March 2009 VA note, the Veteran's readjustment counseling therapist from the VA Hyannis Vet Center stated that the Veteran had sleep disturbance, irritability, anhedonia, problems with concentration, anxiety, and hypervigilance.  The VA therapist noted that the Veteran's treatment goals were to help him better manage his symptoms of PTSD with treatment other than his use of alcohol to cope.  The therapist opined that the Veteran suffered moderate social and familial impairment as a result of his PTSD. 

An April 2009 VA treatment record reflects that the Veteran did not have suicidal thoughts, but that he had past thoughts of suicide as a relief from stress.  It was noted that he did not have suicidal attempts, assaultive ideation, impairment to care for himself, no history of sexual or physical abuse, no history of gambling.  It was also noted that he had symptoms of sadness, depression, anger, irritability, and was anxious.  

The medical evidence during this period does not reflect that the Veteran had occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory.  While the Board notes that the Veteran had anxiety, sleep disturbance, and irritability, the Veteran was able to maintain good relationships with his family and friends and he held a steady occupation.  Further, on examination, the Veteran appeared to be well-dressed and groomed.  He did not demonstrate any panic disorders, suspiciousness, or have mild memory loss.  As noted, the examiner concluded that the Veteran's PTSD symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with his social functioning.  Based on review of the evidence, the Board finds that the Veteran's service-connected PTSD does not warrant a higher rating of 30 percent prior to June 14, 2012.


The Board notes the lay statements submitted by the Veteran and his wife in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (anxiety, nightmares, irritability, etc.).  The levels of functional impairment described by the Veteran are consistent with (and do not exceed) the criteria for a 10 percent rating prior to June 14, 2012.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.    

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 10 percent rating. An evaluation in excess of 10 percent prior to June 14, 2012, is not warranted. 38 C.F.R. § 4.7.

From June 14, 2012

On June 2012 VA examination, the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that he had good relationships with his family members, but "did not socialize much."  He reported that he worked as a caterer after retiring from the insurance business where he worked for over 30 years.

Since his last VA examination, the Veteran stated that his symptoms of PTSD increased in severity and frequency.  He indicated that he woke up in cold sweats, had a startled response, hypervigilance, and intrusive thoughts.  He stated that his symptoms impacted his job as a caterer on several occasions.  He reported that he lost concentration and made his delivery to the wrong destination.  The Veteran attended counseling and was prescribed medication, both of which he found to be ineffective. 

Upon examination, the examiner noted that the Veteran had symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting.  The examiner did note that the Veteran was capabale of managing his financial affairs.  

Finally, the examiner opined that the Veteran's PTSD symptoms have increased in severity and frequency since his last examination.  

The medical evidence during this period does not reflect that the Veteran has experienced obsessional rituals which interfere with his routine activities.  While he reported that he made an incorrect delivery as a caterer, he was found to have mild memory loss.  His speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  Further, the Veteran endorsed some symptoms of depression during the period on appeal, and he noted experiencing some thoughts of suicide during his April 2009 VA examination.  However, the evidence of record does not show that his depression symptoms affected his ability to function independently, appropriately, and effectively.  The record reflects that the Veteran lives with his wife.  He reported that he was happy with his marriage and was able to maintain effective work and family relationships.  The record also shows that the Veteran is capable of managing his own finances.  While the Veteran acknowledged experiencing irritability, the evidence also does not demonstrate that this irritability was unprovoked or that it was associated with any periods of violence.  The Veteran did not show any spatial disorientation at either of his two VA examinations.  He did not neglect his own personal appearance or hygiene.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating. An evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds both the September 2008 and June 2012 VA examiner opinions to be particularly probative, as their final assessments of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 10 percent disability rating prior to June 14, 2012 and a 50 percent disability rating after June 14, 2012. 

Other Considerations 

The Board has also considered whether a claim for total rating for compensation based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

The evidence in this case does not suggest that the Veteran is unemployable due to his PTSD.  The Veteran worked in sales for over 30 years, and after he retired, he worked as a caterer.  Therefore, further consideration of TDIU is not warranted in this case.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the staged ratings have already been assigned and the record does not reflect any further increase for PTSD.  Accordingly, further stages are not warranted.  

Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular rating for PTSD is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability is manifested by impairment in minor social and occupational functioning prior to June 14, 2012 and occupational and social impairment with reduced reliability and productivity due to impaired judgement, impairment of short-term memory, and difficulty establishing and maintaining work and relationships from June 14, 2012.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted. 



ORDER

Service connection for a back disability is denied. 

An initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to June 14, 2012, and in excess of 50 percent thereafter, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


